Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of respondent Connelie which found petitioner guilty of a charge preferred against him and directed that he be suspended for five days without pay and given a written letter of censure. The instant proceeding arose out of an incident which occurred on July 16,1980 wherein petitioner, a State Police officer, left work after reporting to his superiors that he was taking four hours of sick leave. Although petitioner continues to maintain that he left work that day because he was ill, there is an abundance of other evidence in the record to support respondent Connelie’s determination that petitioner had actually left work on a personal mission and had attempted to conceal his true activities by falsely creating the impression that he was ill. Under these circumstances, the challenged determination that he had feigned his illness and caused a false entry to be made in the official records of the State Police in violation of section 8.53 of the Regulations of the State Police is supported by substantial evidence and should be confirmed (see Matter of Pell v Board of Educ., 34 NY2d 222). Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Main and Casey, JJ., concur.